Judgment, Supreme Court, New York County, entered on June 23, 1975, dismissing the complaint herein, after trial before Schwartz, J., and a jury, unanimously affirmed. Respondents shall recover of appellant $60 costs and disbursements of this appeal. Plaintiff failed to establish fraud in the sale by him of a purchase money second mortgage to defendant, Grosfeld’s nominee for approximately two thirds of the face value thereof. The portion of the proceeds received from the city which was allocated to satisfy the subject mortgage was nothing more than a rehabilitation loan from the city, which was to be repaid. We have examined the several contentions urged by plaintiff hereon and find them to be without merit. Concur—Kupferman, J. P., Silverman, Capozzoli, Nunez and Yesawich, JJ.